978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank RICHARDSON, Appellant,v.Jimmie JONES;  James Gammon; Sherry Blattel;  D. Ridgeway;M. L. Samm, Appellees.
No. 92-2851.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 21, 1992.Filed:  October 26, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Frank Richardson, a Missouri inmate, appeals from the district court's1 order dismissing as moot his claims for injunctive relief in this 42 U.S.C. § 1983 action.  Richardson was transferred to another Missouri prison while his suit was pending.  Having carefully reviewed the record, we summarily affirm the district court's dismissal of Richardson's claims for injunctive relief.   See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985) (holding that prisoner's claims for injunctive relief to improve prison conditions are moot if prisoner is no longer subject to conditions).


2
The judgment is affirmed.  See 8th Cir.  R. 47A(a).



1
 The Honorable George F. Gunn Jr., United States District Judge for the Eastern District of Missouri